EXHIBIT 10.94

OPERATING AGREEMENT


OF


VERMONT TRANSCO LLC



Dated as of                              , 2006

Table of Contents



ARTICLE I
ARTICLE II
   SECTION 2.1
   SECTION 2.2
   SECTION 2.3
   SECTION 2.4
   SECTION 2.5
   SECTION 2.6
ARTICLE III
   SECTION 3.1
   SECTION 3.2
   SECTION 3.3
   SECTION 3.4
   SECTION 3.5
   SECTION 3.6
   SECTION 3.7
   SECTION 3.8
ARTICLE IV
   SECTION 4.1
   SECTION 4.2
   SECTION 4.3
   SECTION 4.4
   SECTION 4.5
   SECTION 4.6
   SECTION 4.7
ARTICLE V
   SECTION 5.1
   SECTION 5.2
   SECTION 5.3
   SECTION 5.4
   SECTION 5.5
   SECTION 5.6
   SECTION 5.7
ARTICLE VI
   SECTION 6.1
   SECTION 6.2
   SECTION 6.3
   SECTION 6.4
   SECTION 6.5
   SECTION 6.6
   SECTION 6.7
ARTICLE VII
   SECTION 7.1
   SECTION 7.2
   SECTION 7.3
ARTICLE VIII

   SECTION 8.1
   SECTION 8.2
   SECTION 8.3
   SECTION 8.4
   SECTION 8.5
   SECTION 8.6
   SECTION 8.7
   SECTION 8.8
   SECTION 8.9
ARTICLE IX
   SECTION 9.1
   SECTION 9.2
   SECTION 9.3
ARTICLE X
   SECTION 10.1
   SECTION 10.2
   SECTION 10.3
   SECTION 10.4
   SECTION 10.5
   SECTION 10.6
   SECTION 10.7
   SECTION 10.8
   SECTION 10.9

DEFINITIONS
FORMATION OF COMPANY
Name, Office, Registered Agent and Continuance.
Governing Law.
Purpose.
Powers.
Term.
Commencement of Operations.
MEMBERS AND CAPITAL CONTRIBUTIONS
Members and Schedule A.
Initial Capital Contributions.
Voluntary Additional Capital Contributions.
Capital Accounts.
No Interest.
No Third Party Beneficiary.
Member Units as Securities.
Month-End Convention.
THE MANAGER
Management of the Company.
Authority of Manager.
Liability of the Manager.
Manager's Compensation and Expenses.
Withdrawal, Removal, Bankruptcy, or Liquidation of the Manager.
Designation of a Substitute Manager.
Indemnification and Exculpation of Indemnitees.
ACCOUNTING, TAX AND FISCAL MATTERS
Fiscal and Taxable Year.
Books.
Records.
Company Funds.
Tax Returns.
Tax Elections.
Tax Matters. Tax Elections and Special Basis Adjustments.
ALLOCATIONS AND DISTRIBUTIONS
Allocations.
Distributions to Members of Cash Available for Distribution.
Calculation Of Distributions For Taxes.
No Right to Distributions in Kind.
Limitations on Distributions.
Distributions Upon Liquidation.
Substantial Economic Effect.
RIGHTS AND OBLIGATIONS OF THE NON-MANAGING MEMBERS
Management of the Company.
Power of Attorney.
Limitation on Liability of Non-Managing Members.
TRANSFERS OF MEMBER INTERESTS, ADMISSIONS OF SUBSTITUTE
MEMBERS, AND MEMBER DISSOCIATION
Purchase Not for Distribution.
Restrictions on Transfer of Member Interests.
Permitted Transfers
Permitted Transfers to Related Persons.
Admission of Substitute Member.
Rights of Assignees of Member Interests.
Effect of Bankruptcy or Termination of a Non-Managing Member.
Month-End Convention.
Events Causing Member's Dissociation.
AMENDMENTS; MERGER; CERTAIN COVENANTS
Amendments.
Merger.
Members Owning a Majority in Interest.
MISCELLANEOUS
Notices, Deadlines.
Entire Agreement.
Interpretation and Construction.
Counterparts.
Binding on Successors.
Severability.
Disputes; Arbitration.
Economic Benefit.
Further Assurances.

 

VERMONT TRANSCO LLC



OPERATING AGREEMENT



              THIS OPERATING AGREEMENT of VERMONT TRANSCO LLC, a Vermont limited
liability company, in consideration of the mutual promises and conditions herein
is made and entered into as of_____________, 2006, by and among the parties
listed on Schedule A ("Members"), to establish the Company and to govern both
the affairs of the Company and certain relationships with and among its Members.

ARTICLE I
DEFINITIONS



SECTION 1.1              Definitions

              In addition to the definitions contained elsewhere in this
Agreement, the following terms used herein shall have the following meanings
assigned to them.

              "Act" means the Vermont Limited Liability Companies Act, 11 V.S.A.
Section 3001 et seq., as amended from time to time.

              "Additional Member Units" has the meaning provided in Section
3.3(b).

              "Affiliate" means any Person which controls, is controlled by, or
is under common control with another Person. For purposes of this definition,
"control" shall mean the possession, directly or indirectly and whether acting
alone or in conjunction with others, of the authority to direct the management
or policies of a Person. A voting interest of ten percent or more shall create a
rebuttable presumption of control. For purposes of this definition, Vermont
Public Power Supply Authority shall be considered an Affiliate of each of its
Member systems.

              "Agreement" means this Operating Agreement, as it may be amended
from time to time in accordance with its terms.

              "Bankruptcy Code" means the federal Bankruptcy Code, U.S.C. Title
11, as amended, or any succeeding law or similar provision of law of any
jurisdiction.

              "Calendar Quarter" means any of the three-month periods ending on
March 31, June 30, September 30 and December 31.

              "Capital Account" has the meaning provided in Section 3.4.

              "Capital Contributions" means the aggregate contributions by a
Member to the capital of the Company as set forth on Schedule A, as amended from
time to time.

              "Cash Available for Distribution" shall mean, as of any date on
which a cash distribution is made under Section 6.2 hereof, the excess, if any,
of (i) the cash receipts of the Company from any and all sources (including
proceeds of borrowings but not proceeds from a Terminating Capital Transaction),
receipts from the sale, exchange or other disposition of Company assets, and
amounts withdrawn from Reserves, over (ii) disbursements of cash by the Company
(other than distributions to Members and amounts paid with receipts from a
Terminating Capital Transaction), including the payment of operating expenses,
debt service on loans, and amounts set aside for Reserves. The foregoing amount
is intended to reflect "operating cash flow distributions," as defined in
Section 1.707-4(b) of the Regulations.

              "Code" means the Internal Revenue Code of 1986, as amended (or any
corresponding provisions of succeeding law).

              "Commitment Date" has the meaning provided in Section 8.3(b).

              "Company" means Vermont Transco LLC, a limited liability company
duly organized under the laws of the State of Vermont, and any Subsidiary of
Vermont Transco LLC.

              "Company Minimum Gain" has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Company Minimum Gain is determined by first computing, for each
Company nonrecourse liability, any gain the Company would realize if it disposed
of the property subject to that liability for no consideration other than full
satisfaction of the liability, and then aggregating the separately computed
gains. A Member's share of Company Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(1).

              "Company Pre-Tax Amount" means the sum of the Member's Pre-Tax
Amounts for all of the Members of the Company.

              "Contribution, Transfer and Assumption Agreement" means that
Contribution, Transfer and Assumption Agreement between the Company and VELCO
dated as of ___, 2006, and any contribution agreement entered into between the
Company and a Member, which agreement provides for the contribution of some or
all of such Member's Transmission Assets, and any other assets agreed to be
contributed, in exchange for Member Units.

              "Contribution Value" has the meaning provided in Section 3.4(a).

              "Effective Date" means the date the Company's articles of
organization are accepted for filing by the Vermont Secretary of State, or such
later date for commencement of the Company's existence as may be specified in
such articles.

              "Entity" means a corporation, limited liability company,
partnership, limited partnership, trust, firm, association, or other
organization which has a legal existence under the laws of its jurisdiction of
formation which is separate and apart from its owner or owners and any
governmental authority.

              "Event of Bankruptcy" as to any Person means the filing of a
petition for relief as to such Person as debtor or bankrupt under the Bankruptcy
Code (except if such petition is contested by such Person and has been dismissed
within 180 days); insolvency or bankruptcy of such Person as finally determined
by a court proceeding; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of its assets; commencement of any proceedings
relating to such Person as a debtor under any other reorganization, arrangement,
insolvency, adjustment of debt or liquidation law of any jurisdiction, whether
now in existence or hereinafter in effect, either by such Person or by another,
provided that if such proceeding is commenced by another, such Person indicates
its approval of such proceeding, consents thereto or acquiesces therein, or such
proceeding is contested by such Person and has not been finally dismissed within
180 days.

              "FERC" means the Federal Energy Regulatory Commission, or any
successor organization thereto.

              "FERC Books of Account" means the books of account pertaining to
regulatory assets that are required by FERC to be maintained by companies that
have filed transmission tariffs with FERC.

              "GAAP" means United States generally accepted accounting
principles consistently applied.

              "Good Utility Practice" means any of the practices, methods and
acts engaged in or approved by a significant portion of the electric utility
industry during the relevant time period, or any of the practices, methods and
acts which, in the exercise of reasonable judgment in light of the facts known
at the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Good Utility Practice is not intended to be
limited to the optimum practice, method, or act to the exclusion of all others,
but rather includes all acceptable practices, methods, or acts generally
accepted in the region.

              "Indemnitee" means (i) any Person made a party to a proceeding
that relates to the operations of the Company by reason of that Person's status
as the Manager, (ii) any director, officer or employee of the Manager or the
Company, and (iii) such other Persons as the Manager may designate in writing
from time to time, in its sole and absolute discretion.

              "Load Ratio Share" means the ratio of the Network Load of a
Vermont Distribution Utility to the sum of the Network Load of all Vermont
Distribution Utilities, adjusted to reflect current levels of operation in the
Company's service area and expressed as a percentage to three decimal places.

              "Loss" has the meaning provided in Section 6.1(f).

              "Majority in Interest" means the affirmative vote or consent of
Members (including the Manager Member, unless specifically excluded) holding
more than 50% of the issued and outstanding Member Units of all classes.

              "Manager" means "VELCO", and any Person who becomes a substitute
Manager as provided herein, and any of their successors as Manager.

              "Management Services Agreement" means the services agreement
between the Manager and the Company through which the Manager will provide
management services to the Company, as that agreement may be amended in
accordance with its terms.

              "Member" means any Person identified on Schedule A from time to
time and such Person's successors and permitted transferees.

              "Member Interest" means an ownership interest in the Company held
by a Member and includes any and all benefits to which the holder of such a
Member Interest may be entitled as provided in this Agreement, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement.

              "Member Nonrecourse Debt Minimum Gain" means "partner nonrecourse
debt minimum gain" as set forth in Regulations Section 1.704-2(i). A Member's
share of Member Nonrecourse Debt Minimum Gain shall be determined in accordance
with Regulations Section 1.704-2(i)(5).

              "Member Unit" means a Class A or Class B Member Interest in the
Company having an initial value of $10. The number of Member Units of each Class
owned by each Member shall be as set forth on Schedule A, as it may be amended
from time to time.

              "Member's Pre-Tax Amount" means:

              (a)              for any Member other than a Tax-Exempt Member,
the amount of such Member's Capital Contributions,

                            (1)              multiplied by 11.5 percent,

                            (2)              with the product arrived at in (1)
divided by (1 minus the Tax Liability Factor expressed as a decimal); and such
term also means

              (b)              for any Tax-Exempt Member, the sum of

                            (1)              the amount of such Member's Capital
Contributions for Class A Member Units multiplied by 11.5 percent, plus

                            (2)              the amount of such Member's Capital
Contributions for Class B Member Units multiplied by 13.3 percent.

              "Net Book Value" means the aggregate Capital Accounts of all the
Members kept in accordance with Section 3.4.

              "Network Load" means the usage of a Member, other than VELCO,
during the hour of the Company's network peak.

              "Non-Managing Member" means any Person named as a Member on
Schedule A other than the Manager, and any Person who becomes a Substitute or
Additional NonManaging Member, in such Person's capacity as a Non-Managing
Member.

              "Offeree" means any Person that is a Member and any Person that is
a non-Member Vermont Distribution Utility.

              "Overallocation Offeree" has the meaning provided in Section
3.3(d).

              "Operations Date" has the meaning provided in Section 2.6 hereof.

              "Outstanding Member Units" means all issued and outstanding Member
Units of all classes, excluding those Member Units held by VELCO.

              "Percentage Interest" means, for any Member, such Member's Pre-Tax
Amount divided by the Company Pre-Tax Amount.

              "Person" means an individual, or any legal or commercial Entity.

              "Pledge" has the meaning provided in Section 8.2(a).

              "Profit" has the meaning provided in Section 6.1(f).

              "Pro Rata Share" means:

                            (1)              for a Member which is not a Vermont
Distribution Utility, its proportionate ownership percentage of Outstanding
Member Units; and

                            (2)              for a Vermont Distribution Utility,
the product of (A) the current proportionate ownership percentage of Outstanding
Member Units held by Vermont Distribution Utilities as a group, multiplied by
(B) such Vermont Distribution Utility's Load Ratio Share.

              "Regulations" means the regulations promulgated under the Code, as
such regulations may be amended from time to time (including temporary
regulations and corresponding provisions of succeeding regulations).

              "Required Regulatory Approvals" means the list of regulatory
approvals set forth in Schedule B hereto.

"Reserves" means the amount of cash determined from time to time by the Manager
to be required by the Company for its operations, including the planning and
construction or improvement of new or existing Transmission Facilities.

              "Subscription Agreement" has the meaning provided in Section 3.2.

              "Subscription Date" has the meaning provided in Section 3.3(b).

              "Subscription Number" has the meaning provided in Section 3.3(c).

              "Subsidiary" means an Entity of which more than 50% of the
interest in its capital or profits is owned by another Entity.

              "Substitute Members" means those Persons admitted as Members in
accordance with Section 8.5.

              "Tax Distribution Amount" means:

              (a)              for any Member other than a Tax-Exempt Member,
the amount of the Company's actual pre-tax Profit for the fiscal year as
recorded on the Company's regulatory books of account.

                            (1)              multiplied by such Member's
Percentage Interest;

                            (2)              with the product arrived at in (1)
multiplied further by the Tax Liability Factor.

              (b)              for any Tax-Exempt Member, zero.

              "Tax-Exempt Member" means a Member whose share of income or loss
of the Company is exempt from federal income taxation pursuant to section 501 of
the Code, or which is otherwise without an "actual of potential tax liability"
within the meaning of FERC's Policy Statement on Income Tax Allowances with
respect to its distributive share of Company Profit.

              "Tax Liability Factor" means the sum of the highest marginal
corporation income tax rates in effect under the Code and state corporation
income tax law (which latter shall be adjusted to reflect the deductibility of
state income taxes under the Code), reflected in VTransco's rates, expressed as
a percentage or as a decimal as the context requires.

              "Tax Matters Member" has the meaning provided in Section 5.7.

              "Terminating Capital Transaction" means the sale, exchange or
other disposition of all or substantially all of the assets of the Company,
after which transaction the existence of the Company is terminated.

              "Transfer" has the meaning provided in Section 8.1(b).

              "Transmission Assets" means the Transmission Facilities and any
associated land rights.

              "Transmission Facility" means any duct, wire, line, conduit, pole,
tower, equipment or other structure or associated equipment, controls or
facility used for moving, transfering and/or transmitting electric power,
energy, and/or ancillary sevices in bulk between points of supply and points at
which it is transformed for delivery over a distribution system or is delivered
to other electric systems, including facilities for communications control, and
operation with respect to such activities, of the type or kind subject to the
jurisdiction of FERC, that is contributed to or owned or leased by the Company,
and including every type of asset now used by VELCO in its transmission
business, and every type of asset which now or at a future time may be used in
the transmission industry in accordance with Good Utility Practice.

              "VELCO" means Vermont Electric Power Company, Inc., a corporation
duly organized under the laws of the State of Vermont, and any Subsidiary
thereof.

              "Vermont Distribution Utility" means, any Vermont electricity
distribution company which is a current Member of the Company, and also means
Rochester Electric Light & Power Company and Vermont Marble Power Division of
OMYA, Inc.

ARTICLE II
FORMATION OF COMPANY



SECTION 2.1              Name, Office, Registered Agent and Continuance.

              The name of the Company shall be VERMONT TRANSCO LLC. The business
of the Company may be conducted under that name or, on compliance with
applicable laws, any other name that the Manager deems appropriate or advisable.
The Manager on behalf of the Company shall file any certificates, articles,
fictitious business name statements and the like, and any amendments and
supplements thereto, as the Manager considers appropriate or advisable. For
purposes of 11 V.S.A. Section 3008, the Company's initial designated office
shall be located at 366 Pinnacle Ridge Road, Rutland, Vermont 05701, and its
designated agent is the Manager, whose business office is identical with the
Company's initial designated office. The Manager may designate and maintain the
Company's office at any other location.

SECTION 2.2              Governing Law.

              This Agreement and all questions with respect to the rights and
obligations of the Members, the construction, enforcement and interpretation
hereof, and the formation, administration and termination of the Company shall
be governed by the provisions of the Act and the Federal Power Act, 16 U.S.C.
Section 824 et seq., and other applicable laws of the State of Vermont and the
United States, without reference to the choice of law principles in the State of
Vermont that require application of the laws of a different jurisdiction. To the
extent that any provision of this Agreement is inconsistent with the provisions
of the Act, this Agreement shall govern to the extent permitted by the Act.

SECTION 2.3              Purpose.

              (a)              The purpose of the Company is to engage in any
lawful activity, including, but not limited to, the planning, financing,
constructing, operating, maintaining and expanding of Transmission Facilities to
provide for an adequate and reliable transmission system that meets the needs of
all users that are dependent on the transmission system, and that supports
effective competition in energy markets without favoring any market participant,
and to engage in any and all other activities incidental or appropriate thereto.

              (b)              Subject to obtaining Required Regulatory
Approvals and compliance with applicable laws the Company may acquire, own,
operate, lease, construct and expand Transmission Assets, may arrange debt or
equity financing, and may conduct operations where it owns, operates, leases or
otherwise acquires Transmission Assets.

              (c)              Consistent with the requirements of FERC Order
No. 2000, 65 Fed. Reg. 809 (January 6, 2000), FERC Stats. & Regs. Paragraph
31,089 at 31,226-27 (1999), order on reh'g, Order No. 2000-A, 65 Fed. Reg.
12,088 (March 8, 2000), FERC Stats. & Regs. Paragraph 31,092 (2000), the Company
may contract with the regional transmission organization for New England, ISO -
New England ("ISO-NE"), for ISO-NE to exercise operating authority over the
Transmission Facilities, as operating authority is defined in the Transmission
Operating Agreement accepted for filing by the FERC in Docket Nos. ER05-374-000,
et al. and as that agreement may be amended from time to time.

              (d)              Title to Company assets, whether real, personal
or mixed and whether tangible or intangible, shall be deemed to be held by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Company assets or any portion thereof. All
Company assets shall be recorded as the property of the Company in its books and
records, irrespective of the names in which legal title to such Company assets
are held.

SECTION 2.4              Powers.

              The Company shall have all the powers incident and appropriate to
the performance of its purposes as set forth in Section 2.3 above, and all other
powers of limited liability companies under the Act.

SECTION 2.5              Term.

              (a)              The Company shall have perpetual existence unless
sooner terminated as provided in this Section 2.5.

              (b)              Subject to any approvals required under state or
federal law, the Company may only be dissolved upon the occurrence of any of the
following events, and shall be dissolved upon the first to occur:

                            (i)              The date specified in a written
notice delivered by the Manager to all Members that the Company be dissolved as
of a specified date; or

                            (ii)              The occurence of an event
described in 11 V.S.A. Section 3101(4) or (5).

              (c)              Upon the dissolution of the Company, the Manager
shall proceed promptly to make any necessary regulatory filings and to wind up
the affairs of the Company and to terminate the Company's existence. The Manager
shall have full, complete and exclusive discretion with respect to winding up
the affairs of the Company and terminating the Company's existence.

SECTION 2.6              Commencement of Operations

              The Company shall commence operations on a date designated by the
Manager (the "Operations Date"), which Operations Date shall be on or after the
Effective Date, the fulfillment of any conditions specified in the Contribution,
Transfer and Assumption Agreement or the Management Services Agreement, and the
receipt of Required Regulatory Approvals.

ARTICLE III
MEMBERS AND CAPITAL CONTRIBUTIONS

SECTION 3.1              Members and Schedule A.

              (a)              The name and address of each of the initial
Members are listed on Schedule A.

              (b)              The Company may, upon approval of the Manager and
of a Majority in Interest of the Members, admit such additional Persons as
Members after the Operations Date upon such terms and conditions as the Manager
deems appropriate.

              (c)              The Manager shall amend Schedule A upon the
admission of additional Members and upon any adjustment in the Members' Capital
Contributions, number of Member Units and Percentage Interests.

SECTION 3.2              Initial Capital Contributions.

              (a)              VELCO agrees to transfer to the Company, as of
the Operations Date, all Transmission Assets and other assets listed in the
Contribution, Transfer and Assumption Agreement between VELCO and the Company.
The Company shall accept the transferred assets and assume the liabilities to
which the assets are subject. In exchange for its contribution, VELCO shall
receive the number and Class of Member Units listed beside its name on Schedule
A hereto.

              (b)              Except for VELCO, founding Members shall make
their initial Capital Contributions in cash at such times on or before the
Operations Date and in such amounts as are provided for in one or more
Subscription Agreements to be entered into by such Members and the Company.

              (c)              The number and Class of Member Units initially
issued to each Member, the amount of each Member's cash Capital Contribution or
Contribution Value, and the Percentage Interest of each Member is set forth by
each Member's name on Schedule A.

SECTION 3.3              Voluntary Additional Capital Contributions.

              (a)              No Member may be required at any time to
contribute any additional amounts or assets to the Company in excess of those
set forth in Section 3.2 above.

              (b)              If the Manager determines that additional equity
capital is required for any purpose of the Company then, subject to receipt of
applicable regulatory approvals necessary for (i) the Company to issue
securities in exchange for such equity capital and (ii) the Offerees desiring to
contribute to acquire such securities, the following procedures shall apply. The
Manager shall issue a written call notice to the Offerees advising them of the
total funding that the Company seeks, the number, price and other terms and
conditions of the Member Units to be issued by the Company (the "Additional
Member Units"), and each Offeree's Pro Rata Share thereof. The call notice shall
designate the date by which Offerees' binding written subscriptions (described
in Section 3.3(c) hereof) to acquire Additional Member Units must be delivered
to the Manager (the "Subscription Date"). The Subscription Date shall be at
least 45 days after the date of the Manager's call notice.

              (c)              Each Offeree shall have the right, but not the
obligation, to deliver to the Manager no later than the Subscription Date an
irrevocable written commitment, conditioned solely on the receipt of any
applicable regulatory approvals, to acquire a specified number of Additional
Member Units ("Subscription Number"). On the Subscription Date, the Manager
shall notify each subscribing Offeree of the number of Additional Member Units
allocated to it for purchase.

              (d)              In the event that the subscribing Offerees have
commited to purchase more Additional Member Units than the total thereof being
offered, then the Manager shall determine each Offeree's purchase allocation of
Additional Member Units as follows.

              First, the Manager shall allocate to each subscribing Offeree a
number of Member Units equal to the lesser of its Subscription Number or its Pro
Rata Share percentage of all Additional Member Units.

              Second, the Manager shall allocate the remaining Additional Member
Units to those Offerees which have subscribed for more than their Pro Rata Share
of the offering (an "Overallocation Offeree") by allocating to each such Offeree
a number of Additional Member Units equal to the lesser of: (i) the excess of
the Offeree's Subscription Number over the number of Member Units already
allocated to the Offeree under clause First above; or (ii) its Pro Rata Share
percentage (determined after excluding the Pro Rata Shares of non-Overallocation
Offerees) times the number of remaining Additional Member Units.

              To the extent that Additional Member Units remain unallocated,
then the Manager shall continue making successive allocations to Offerees using
the procedure set forth in clause Second above until all Additional Member Units
have been allocated, provided that if only one Offeree is participating in any
allocation, then unsubscribed-for Member Units shall be allocated to such
Offeree until the total of its allocations equal its Subscription Number.

              (e)              In the event that the Offerees have committed to
purchase fewer Additional Member Units than the total thereof being offered,
then the Manager may elect to offer the unsubscribed-for Member Units to other
Persons.

              (f)              Each Member shall make payment of its portion of
the capital call on or before 11:00 a.m., Eastern time, on the due date which
shall be scheduled insofar as practical on the last day of a month; provided
that if a Member has initiated a wire transfer payment by such time it shall be
treated as making payment thereupon. Payment shall be made by wire transfer or
any additional means designated by the Manager in the call notice.

              (g)             Except as provided in this Section 3.3, no Member
shall have the right to make additional contributions to the Company after the
Effective Date.

SECTION 3.4              Capital Accounts.

              (a)              A separate capital account (a "Capital Account")
shall be established and maintained for each Member in accordance with
Regulations Section 1.704-1(b)(2)(iv). Without limiting the foregoing, Capital
Accounts shall be maintained in accordance with the following provisions:

                            (i)              To each Member's Capital Account
there shall be credited such Member's cash Capital Contributions, the
Contribution Value of any Transmission Assets contributed by it, such Member's
distributive share of Profit and any items in the nature of income or gain which
are specially allocated pursuant to Section 6.1(b), (c) or (d) hereof, and the
amount of any Company liabilities assumed by such Member or which are secured by
any Company asset distributed to such Member, and

                            (ii)              To each Member's Capital Account
there shall be debited the amount of cash and the fair market value as
determined by the Manager, of any Company asset distributed to such Member
pursuant to any provision of this Agreement, such Member's distributive shares
of Loss and any items in the nature of expenses or losses which are specially
allocated pursuant to Section 6.1(b), (c) or (d) hereof, and the amount of any
liabilities of such Member assumed by the Company or that are secured by any
asset contributed by such Member to the Company.

For the purposes of this Section 3.4(a), "Contribution Value" means the net
asset value, as of the date of contribution, of the Transmission Assets or other
assets contributed by a Member pursuant to its Contribution, Transfer and
Assumption Agreement, as reflected on the FERC Books of Account of the Member
(or such other books of account as may be appropriate for non-FERC
jurisdictional assets) as adjusted on a dollar-for-dollar basis for deferred
taxes, and deferred investment tax credits associated with those assets.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.

              (b)             Revaluation of Capital Accounts. When a new or
existing Member acquires an additional Member Interest, the Manager shall
determine the potential "Adjustment in Value" by multiplying the Company's
unrealized gain or loss by the difference in number of percentage points between
the contributing Member's new proportionate share of outstanding Member Units of
all classes and its previous proportionate share, if any. For the purpose of
this Section 3.4(b), the Manager shall calculate unrealized gain or loss by
multiplying (1) the difference between (A) the Net Book Value of the Company and
(B) the implied value of the Company, with the latter based upon the price per
Member Unit of Member Units issued in exchange for such additional Member
Interest times the total number of Member Units outstanding.

                            (i)              If a new or existing Member
acquires an additional Member Interest, and (A) the resulting potential
Adjustment in Value exceeds 3 % of the Net Book Value, or (B) if the aggregate
Adjustment in Value measured from the time of the most recent adjustment exceeds
3% of the Net Book Value, the Manager shall revalue the property of the Company
to its fair market value (as determined by the Manager, and taking into account
Code Section 7701(g)) in accordance with Regulations Section
1.704-1(b)(2)(iv)(f).

                            (ii)              If (A) a new or existing Member
acquires an additional Member Interest in exchange for more than a de minimis
Capital Contribution that is not covered by paragraph (i) hereof, (B) the
Company distributes to a Member more than a de minimis amount of Company
property as consideration for a Member Interest, or (C) the Company is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), the
Manager may, in its sole and absolute discretion, revalue the property of the
Company to its fair market value (as determined by the Manager, in its sole and
absolute discretion, and taking into account Code Section 7701(g)) in accordance
with Regulations Section 1.704-1(b)(2)(iv)(f).

                            (iii)              When the Company's property is
revalued by the Manager, the Capital Accounts of the Members shall be adjusted
in accordance with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which
generally require such Capital Accounts to be adjusted to reflect the manner in
which the unrealized gain or loss inherent in such property (that has not been
reflected in the Capital Accounts previously) would be allocated among the
Members pursuant to Section 6.1 if there were a taxable disposition of such
property for its fair market value (as determined by the Manager, in its sole
and absolute discretion, and taking into account Code Section 7701(g)) on the
date of the revaluation.

SECTION 3.5              No Interest.

              No interest shall be paid on Capital Contributions or on the
balance in each Member's Capital Account.

SECTION 3.6              No Third Party Beneficiary.

              No creditor or other third party having dealings with the Company
shall have the right to enforce the right or obligation of any Member to make
Capital Contributions or loans or to pursue any other right or remedy hereunder
or at law or in equity, it being understood and agreed that the provisions of
this Agreement shall be solely for the benefit of, and may be enforced solely
by, the parties hereto and their respective successors and assigns. None of the
rights or obligations of the Members herein set forth to make Capital
Contributions shall be deemed an asset of the Company for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Company or pledged or encumbered by the Company
to secure any debt or other obligation of the Company or of any of the Members.
Without limiting the generality of the foregoing, a deficit Capital Account of a
Member shall not be deemed to be a liability of such Member or an asset or
property of the Company.

SECTION 3.7              Member Units as Securities.

              Member Units may be evidenced by certificates, writings,
instruments or other documents. Member Units shall be deemed to be "securities"
as that term is defined in Article 8 of the Uniform Commercial Code as adopted
by the State of Vermont. The creation and perfection of a security interest in
Member Units will be governed by said Article 8.

SECTION 3.8              Month-End Convention.

              For purposes of this Agreement, all Capital Contributions, other
than the initial Capital Contributions described in Section 3.2 above, shall be
deemed to be received at the end of the calendar month in which they actually
are received by the Company.

ARTICLE IV
THE MANAGER

SECTION 4.1              Management of the Company.

              Except as otherwise expressly provided in this Agreement the
Manager, in accordance with Good Utility Practice, shall have full, complete and
exclusive discretion to manage and control the business of the Company for the
purposes herein stated, and shall make all decisions affecting the business and
assets of the Company and operate the Transmission Facilities of the Company,
the Manager and any Subsidiary of either as an integrated transmission system in
a non-discriminatory manner, with open access. Subject to the restrictions
specifically contained in this Agreement, the powers of the Manager shall
include, without limitation, the authority to take all actions on behalf of the
Company as provided in Section 2.4 above and to take such other actions, to
execute, acknowledge, swear to or deliver such other documents and instruments,
and to perform any and all other acts that the Manager deems necessary or
appropriate for the formation, continuation and conduct of the business and
affairs of the Company.

SECTION 4.2              Authority of Manager.

              (a)              The Manager may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. Subject to applicable
regulatory approvals, the Manager may appoint, employ, contract or otherwise
deal with any Person for the transaction of the business of the Company, which
Person may, under supervision of the Manager, perform any acts or services for
the Company as the Manager may approve.

              (b)              Without limiting the foregoing, the Manager is
specifically authorized to execute on behalf of the Company, as the Manager
deems appropriate:

              (i) agreements with the Members, including the Contribution,
Transfer and Assumption Agreement, Subscription Agreements and transmission
service agreements, and

              (ii) any other agreements with any Person (including the Manager
itself) relating to the financing, construction, acquisition, ownership,
operation or maintenance of the Transmission Assets, including a Management
Services Agreement for the delegation of Functional Control of the Company's
Transmission Facilities to a system operator.

SECTION 4.3              Liability of the Manager.

              (a)              Notwithstanding anything to the contrary set
forth in this Agreement, the Manager shall not be liable for monetary damages to
the Company or any Members for losses sustained or liabilities incurred as a
result of actions or omissions on behalf of the Company under this Agreement,
subject only to the standard to which a manager of a manager-managed Vermont
limited liability company is held under 11 V.S.A. Section 3059(h)(2). Consistent
with this standard, the Manager shall not be in breach of any duty that the
Manager may owe to the Non-Managing Members or the Company or any other Persons
under this Agreement, or of any duty stated or implied at law or in equity,
provided that the Manager, acting in good faith, abides by the terms of this
Agreement. Also consistent with the foregoing standard:

                            (i)              The Manager shall not be
responsible for any misconduct or negligence on the part of any agent appointed
or employed by it in good faith to act on behalf of the Company under this
Agreement pursuant to Section 4.2(a) hereof; and

                            (ii)              Notwithstanding any other
provisions of this Agreement or the Act, any action of the Manager on behalf of
the Company or any decision of the Manager to refrain from acting on behalf of
the Company, undertaken in the good faith belief that such action or omission is
necessary or advisable in order to protect the ability of the Company to
continue to be classified as a partnership for federal, state and local income
tax purposes, is expressly authorized and is deemed approved by all of the
Non-Managing Members.

              (b)              Notwithstanding any other provisions of this
Agreement or the Act, the Manager in its capacity as Manager shall not be liable
for any incidental, indirect, special, exemplary, punitive or consequential
damages, including lost revenues or profits, even if such damages are deemed to
result from the failure or inadequacy of any exclusive or other remedy.

              (c)              Notwithstanding any other provisions of this
Agreement or the Act, the Manager in its capacity as Manager shall not be
responsible for and shall have no liability for any taxes assessed to or owed by
the Company or any other Member.

              (d)              Except as otherwise provided herein, to the
extent the duties of the Manager under the Agreement require expenditures of
funds to be paid to third parties on behalf of the Company, the Manager shall
not have any obligations hereunder except to the extent that Company funds are
reasonably available to it for the performance of such duties, and nothing
herein contained shall be deemed to authorize or require the Manager, in its
capacity as such, to expend its individual funds for payment to third parties or
to undertake any individual liability or obligation on behalf of the Company.

SECTION 4.4              Manager's Compensation and Expenses.

              The Manager shall not be entitled to any compensation specifically
for its services as Manager.

SECTION 4.5              Withdrawal, Removal, Bankruptcy, or Liquidation of the
Manager.

              (a)              Except upon agreement of a Majority in Interest
of the Members (excluding the Manager), the Manager shall not withdraw as
Manager upon less than 180 days' prior written notice to each of the Members of
the Company.

              (b)              Except upon agreement of a Majority in Interest
of the Members (excluding the Manager), the Manager may not be removed with or
without cause. Upon the occurrence of an Event of Bankruptcy as to the Manager,
the Manager shall be deemed to be removed automatically upon designation of a
substitute Manager under Section 4.6 hereof. The merger of the Manager with or
into any Entity that is designated as a substitute or successor Manager pursuant
to Section 4.6 hereof shall not be deemed to be the withdrawal, removal, or
liquidation of the Manager.

              (c)              Following the occurrence of an Event of
Bankruptcy as to the Manager (and its removal pursuant to Section 4.5(b) above)
or the withdrawal, removal, or liquidation of the Manager, the Company shall
continue in existence unless, within 90 days after such occurrence and subject
to the provisions of the Bankruptcy Code, as applicable, a Majority in Interest
of the Members (excluding the Manager) elects not to continue the business of
the Company. If the Company is continued, the Members (excluding the Manager)
shall designate, subject to Section 4.6 hereof and any other provisions of this
Agreement, a substitute Manager.

SECTION 4.6              Designation of a Substitute Manager.

              A Person shall be designated as a substitute Manager of the
Company upon an affirmative vote of a Majority in Interest of the Members
(excluding the Manager), and satisfaction of the following terms and conditions:

              (a)              the Person to be designated as a substitute
Manager shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the designation of such Person as a Manager, and all other actions required
herein in connection with such designation shall have been performed; and

              (b)              if the Person to be designated as a substitute
Manager is an Entity, it shall have provided the Company with evidence
satisfactory to counsel for the Company of such Person's authority to become a
Manager and to be bound by the terms and provisions of this Agreement.

SECTION 4.7              Indemnification and Exculpation of Indemnitees.

              (a)              The Company shall release, indemnify, and hold
harmless each Indemnitee from and against any and all damages, losses,
liabilities, obligations, claims, demands, suits, proceedings, recoveries,
judgments, fines, settlements, costs and expenses, court costs, attorneys' fees,
and all other obligations asserted against or suffered by such Indemnitee, to
the extent resulting from, arising out of or related to the operations of the
Company provided that the Indemnitee is not finally found, through a final and
non-appealable order, to have acted in other than good faith or to have engaged
in reckless misconduct.

              (b)              An Indemnitee's conduct with respect to an
employee benefit plan, for a purpose the Indemnitee reasonably believed to be in
the interests of the participants in and beneficiaries of the plan, is conduct
that satisfies the requirement of Section 4.7(a) above. For purposes of this
Section 4.7: the Company shall be deemed to have requested an Indemnitee to
serve as fiduciary of an employee benefit plan whenever the performance by such
Indemnitee of its duties to the Company or the Manager also imposes duties on,
or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 4.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan for a purpose reasonably
believed by such Indemnitee to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose that is not
opposed to the best interests of the Company.

              (c)              Subject to Section 4.3 above, the Company shall
not indemnify an Indemnitee under this Section 4.7 in connection with a
proceeding by or in the right of the Company in which the Indemnitee is finally
adjudged liable to the Company.

              (d)              The Company may purchase and maintain insurance,
on behalf of the Indemnitees and such other Persons as the Manager shall
determine, against any liability that may be asserted against or expenses that
may be incurred by such Person in connection with the Company's activities,
regardless of whether the Company would have the power to indemnify such Person
against such liability under the provisions of this Agreement.

ARTICLE V
ACCOUNTING, TAX AND FISCAL MATTERS

SECTION 5.1              Fiscal and Taxable Year.

              The Company hereby adopts the calendar year as its fiscal and
taxable year.

SECTION 5.2              Books.

              (a)              The books and records of the Company shall be
kept in accordance with usual and customary accounting practices on the accrual
method and in accordance with GAAP, FERC's Uniform System of Accounts, and
applicable tax requirements.

              (b)              The Manager shall provide the Members with
monthly unaudited financial statements of the Company, and shall make reasonable
efforts to provide any other Company financial information requested by Members.
The Manager shall cause audited financial statements of the Company to be
prepared within a reasonable period of time after the close of each fiscal year.

SECTION 5.3              Records.

              (a)              The Company shall keep at its principal place of
business all of the following:

                            (i)              A list of each past and present
Member and Manager including the full name and last-known mailing address of
each Member or Manager, the date on which the person became a Member or Manager
and the date, if applicable, on which the Person ceased to be a Member or
Manager.

                            (ii)              A copy of the Company's articles
of organization and all amendments to the articles.

                            (iii)              Copies of the Company's federal,
state and local income or franchise tax returns and financial statements, if
any, for the three most recent years or, if such returns and statements are not
prepared for any reason, copies of the information and statements provided to,
or which should have been provided to, the Members to enable them to prepare
their federal, state and local income tax returns for the three most recent
years.

                            (iv)              Copies of this Agreement, all
amendments hereto and any operating agreements no longer in effect.

              (b)              Upon reasonable request, a Member may inspect and
copy during ordinary business hours any Company record required to be kept under
Section 5.3(a) above.

              (c)              The Manager shall provide, to the extent that the
circumstances render it just and reasonable, true and full information of all
things affecting the Members, including any records relating to the Transmission
Assets contributed by such Member, to any Member or to the legal representative
of any Member upon reasonable request of the Member.

              (d)              The failure of the Company to keep or maintain
any of the records or information required under this Section 5.3 shall not be
grounds for imposing liability on any Person for the debts and obligations of
the Company.

              (e)              To the extent the Manager deems, in its
reasonable discretion, any such information provided to a Member to be
proprietary, confidential, trade secret, non-public or otherwise sensitive, any
Member obtaining such information shall maintain the confidentiality of such
confidential information in accordance with procedures adopted by it in good
faith; provided, however, that a Member may deliver or disclose confidential
information to: (i) its directors, officers, employees, agents, attorneys and
affiliates, its financial advisors and other professional advisors who agree to
hold confidential the confidential information substantially in accordance with
the terms of this Section 15; (ii) any other Member; (iii) any Person from which
a Member offers to acquire from or transfer to any security of the Company (if
such Person has agreed in writing prior to its receipt of such confidential
information to be bound by the provisions of this section); (iv) any federal or
state regulatory authority having jurisdiction, (v) any nationally recognized
rating agency that requires access to information about the Member's investment
portfolio; or (vi) any other Person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Member, (x) in response to any subpoena or other
legal process, or (y) in connection with any litigation to which the Member is a
party.

SECTION 5.4              Company Funds.

              The funds of the Company shall be kept in the name of the Company
in one or more separate bank accounts with banks or trust companies as selected
by the Manager. Withdrawals from such bank accounts shall be made only by
Persons approved by the Manager.

SECTION 5.5              Tax Returns.

              (a)             The Manager shall cause the Company to file timely
all Company income tax returns required to be filed by the jurisdictions in
which the Company is required to so file. By June 30 of each year, the Manager
shall cause to be furnished to each Person who was a Member during the prior
fiscal year all available information necessary for inclusion in such Person's
income tax returns for such year.

              (b)              Within 45 days following the end of each fiscal
quarter, the Manager shall cause to be forwarded to each Person who was a Member
during such quarter, a statement setting forth such Member's share of taxable
income for such quarter, it being understood that all such numbers shall be
estimates and subject to year-end adjustment, and the Manager shall have no
liability with respect to such statements as long as they were provided in good
faith.

SECTION 5.6              Tax Elections.

              (a)              Subject to Section 5.6(b) hereof: (i) the Company
shall maintain its status as a partnership for U.S. federal income tax purposes;
and (ii) absent the unanimous vote of the Non-Managing Members, no election
shall be made by the Company or any Member for the Company to be treated as a
corporation, or an association taxable as a corporation, under the Code or any
provisions of any state or local laws.

              (b)              Upon the issuance of a final, non-appealable
order of FERC or any court that, in the opinion of the general counsel of the
Manager, prohibits the Company from including federal or state income taxes with
respect to taxable Members' shares of Company Profit in its cost of service, the
Manager either: (i) shall cause the Company to elect to be treated as an
association taxable as a corporation under Subchapter C of the Code; or (ii)
shall issue a notice of dissolution of the Company as provided for in Section
2.5(b)(i) above.

              (c)              The Company shall make an election under Code
section 754 only upon an affirmative vote of a Majority in Interest of Members.

SECTION 5.7              Tax Matters. Tax Elections and Special Basis
Adjustments.

              (a)              The Manager shall be the tax matters partner of
the Company within the meaning of Code Section 6231(a)(7) and will act in any
similar capacity under applicable state or local tax law (the "Tax Matters
Member"). The Tax Matters Member shall have the power and authority to take all
actions authorized and required, respectively, by the Code for the tax matters
partner, and shall manage any administrative or other tax proceedings conducted
at the Company level with respect to Company matters under the Code and
applicable state and local tax laws. All expenses and fees incurred by the Tax
Matters Member on behalf of the Company shall be reimbursed by the Company.

              (b)              Subject to the provisions of Section 5.6 above,
all other elections required or permitted to be made by the Company under the
Code and the regulations thereunder or other applicable state or local tax laws
are to be made or not made by the Tax Matters Member in such manner as
determined by the Tax Matters Member in its sole discretion.

              (c)              The Tax Matters Member shall revise the Tax
Liability Factor as necessary to take account of any changes in federal or state
corporation income tax rates, and shall adjust Members' Memorandum Account
balances maintained pursuant to Section 6.3(c) hereof as necessary to take
account of the regulatory treatment of deferred tax liabilities or benefits
arising from such changes in income tax rates.

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS

SECTION 6.1              Allocations.

              (a)              Profit and Loss. Profit and Loss of the Company
of each fiscal year of the Company shall be allocated to the Members in
accordance with their respective Percentage Interests.

              (b)              Minimum Gain Chargeback. Notwithstanding any
provision of this Agreement to the contrary, (i) any expense of the Company that
is a "nonrecourse deduction" within the meaning of Regulations Section
1.704-2(b)(1) shall be allocated in accordance with the Members' respective
Percentage Interests, (ii) any expense of the Company that is a "partner
nonrecourse deduction" within the meaning of Regulations Section 1.704-2(i)(2)
shall be allocated to the Member that bears the "economic risk of loss" of such
deduction in accordance with Regulations Section 1.704-2(i)(1), (iii) if there
is a net decrease in Company Minimum Gain within the meaning of Regulations
Section 1.704-2(f)(1) for any Company taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704-2(f)(2), (3), (4) and (5),
items of gain and income shall be allocated among the Members in accordance with
Regulations Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Member Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.7042(i)(4) for any
Company taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-(2)(g), items of gain and income shall be allocated among the
Members in accordance with Regulations Section 1.704-2(i)(4) and the ordering
rules contained in Regulations Section 1.704-2(j). A Member's "interest in
partnership profits" for purposes of determining its share of the nonrecourse
liabilities of the Company within the meaning of Regulations Section
1.752-3(a)(3) shall be such Member's Percentage Interest.

              (c)              Qualified Income Offset. If a Member receives in
any taxable year an adjustment, allocation or distribution described in
subparagraphs (4), (5) or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Member's Capital Account that
exceeds the sum of such Member's shares of Company Minimum Gain and Member
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g) and 1.704-2(i), such Member shall be allocated specially for
such taxable year (and, if necessary, later taxable years) items of income and
gain in an amount and manner sufficient to eliminate such deficit Capital
Account balance as quickly as possible as provided in Regulations Section
1.7041(b)(2)(ii)(d). After the occurrence of an allocation of income or gain to
a Member in accordance with this Section 6.1(c), to the extent permitted by
Regulations Section 1.704-1(b), items of expense or loss shall be allocated to
such Member in an amount necessary to offset the income or gain previously
allocated to such Member under this Section 6.1(c).

              (d)              Capital Account Deficits. Loss shall not be
allocated to a Member to the extent that such allocation would cause a deficit
in such Member's Capital Account (after reduction to reflect the items described
in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum
of such Member's shares of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
other Members in accordance with their respective Percentage Interests. After
the occurrence of an allocation of Loss to a Member in accordance with this
Section 6.1(d), to the extent permitted by Regulations Section 1.704-1(b),
Profit shall be allocated to such Member in an amount necessary to offset the
Loss previously allocated to each Member under this Section 6.1(d).

              (e)              Varying Interests. If a Member transfers any part
or all of its Member Interest during a fiscal year of the Company, the
distributive shares of the various items of Profit and Loss allocable among the
Members during such fiscal year shall be allocated between the transferor and
the transferee Member as determined by the Manager either (i) as if the
Company's fiscal year had ended on the date of the transfer or (ii) based on the
number of days of such fiscal year that each was a Member. If the Members'
Percentage Interests are adjusted during a fiscal year of the Company, the
Profits and Losses for such fiscal year shall be allocated between the part of
the year ending on the day when the adjustment occurs and the part of the year
beginning on the following day either (i) as if the taxable year had ended on
the date of the adjustment or (ii) based on the number of days in each part. The
allocation of Profits and Losses for the earlier part of the year shall be based
on the Percentage Interests before adjustment, and the allocation of Profits and
Losses for the later part shall be based on the adjusted Percentage Interests.
The Manager, in its sole and absolute discretion, shall determine which method
shall be used to allocate the distributive shares of the various items of Profit
and Loss.

              (f)              Definition of Profit and Loss. "Profit" and
"Loss" and any items of income, gain, expense or loss referred to in this
Agreement shall mean the Company's book income or loss, as determined in
accordance with FERC Books of Account and consistent with the principles of
maintaining Capital Accounts in accordance with Regulations Section l
.704-1(b)(2)(iv), except that Profit and Loss shall not include items of income,
gain and expense that are specially allocated pursuant to Sections 6.1(b),
6.1(c) or 6.1(d). All allocations of income, profit, gain, loss and expense (and
all items contained therein) for federal income tax purposes shall be identical
to all allocations of such items set forth in this Section 6.1, except as
otherwise required by Code Section 704(c) and Regulations Section 1.704-1(b)(4).
The Manager, in consultation with the Members, shall elect the initial methods
for allocating items of income, gain and expense as required by Code Section
704(c) with respect to the properties acquired by the Company pursuant to the
Assignment and Assumption Agreements. With respect to (i) other properties
acquired by the Company and (ii) any amounts required to be taken into account
using Code Section 704(c) principles due to a revaluation of Company assets
pursuant to Section 3.4(b), the Manager shall have the authority, as provided in
Section 5.6(c), to elect the method to be used by the Company for allocating
items of income, gain and expense as required by Code Section 704(c) with
respect to such properties, and such election shall be binding on all Members.

SECTION 6.2              Distributions to Members of Cash Available for
Distribution.

              (a)              Distributions of Cash Available for Distribution
to the Members shall be made periodically after the close of each Calendar
Quarter during each fiscal year in accordance with the priorities set forth in
this Section 6.2 at such times and in such amounts as the Manager shall
determine.

              First, to each Member owning Class A Member Units, there shall be
distributed out of Cash Available for Distribution an amount of cash equal to
such Member's Quarterly Current Tax Amount as determined under Section 6.3(a)
hereof.

              Second, to each Member owning Class A Member Units, there shall be
distributed out of Cash Available for Distribution the excess (if any), for all
prior periods, of the amounts of cash distributable to such Member under clause
First hereof over the amounts actually so distributed.

              Third, to each Member owning Class B Member Units, there shall be
distributed out of Cash Available for Distribution the excess (if any), for all
prior periods, of the amounts of cash distributable to such Member under clause
Fifth hereof over the amounts actually so distributed.

              Fourth, to each Member owning Class A Units there shall be
distributed out of Cash Available for Distribution the excess (if any), for all
prior periods, of the amount of cash distributable to such Member under clause
Sixth hereof over the amount actually so distributed.

              Fifth, to each Member owning Class B Member Units, there shall be
distributed out of Cash Available for Distribution an amount which is equal to
such Member's Capital Contributions (for Class B Member Units only) as reflected
on Schedule A as of the first day of a Calendar Quarter multiplied by 13.3
percent further multiplied by .25.

              Sixth, to each Member owning Class A Member Units, there shall be
distributed out of Cash Available for Distribution an amount which is equal to
such Member's Capital Contributions (for Class A Member Units only) as reflected
on Schedule A as of the first day of a Calendar Quarter multiplied by 11.5
percent further multiplied by .25.

              Seventh, to each Member pro rata in accordance with such Member's
ownership of Member Units of all Classes there shall be distributed remaining
Cash Available for Distribution.

              (b)              Tax Adjustment Distributions.

                            (i)              In the event of a tax audit or
proceeding involving the Company which results in a final determination
increasing the taxable income of a Member (other than a Tax-Exempt Member) using
the methodology described in Section 6.3(f) hereof (a "Company-Related Tax
Adjustment") then such Member (or the Tax Matters Member) shall deliver to the
Manager documentation evidencing such final determination and a computation of
such increase, in each case reasonably acceptable to the general counsel of the
Manager. Contemporaneously with the Company's first quarterly distribution
occurring after the approval of such documentation by the general counsel of the
Manager, the Company shall distribute to the Member an amount out of Cash
Available for Distribution with respect to the Company-Related Tax Adjustment
(but not including any interest and penalties assessed with respect thereto);
provided, however, that the amount of any distributions under this section
6.2(b) shall not exceed the balance of the Member's Memorandum Account, after
the adjustments provided for in Section 6.3(c) hereof.

                            (ii)              In the event of a Company-Related
Tax Adjustment arising from an audit other than of the Company, the Tax Matters
Member in its discretion may cause the Company to amend its tax returns to
reflect the resolution of the audit, and in such event the Company shall make
distributions with respect to Company-Related Tax Adjustments for all similarly
situated Members at the time determined by the Manager.

              (c)              If a new or existing Member acquires or disposes
of Member Units requiring the amendment of Schedule A on any date other than the
first day of a Calendar Quarter the cash distribution attributable to such
Member Units relating to the Calendar Quarter shall be adjusted in the
proportion that (i) the number of days that such Member Units are held by such
Member bears to (ii) the number of days in the Calendar Quarter.

SECTION 6.3              Calculation Of Distributions For Taxes.

              (a)              Quarterly Distributions For Members' Estimated
Current Tax Obligations. A Member's "Quarterly Current Tax Amount" shall be
determined as follows.

                            (i)              Prior to the time of each quarterly
distribution under Section 6.2(a) above the Manager shall estimate, for each
Member of the Company which was not a Tax-Exempt Member, such Member's tax
liability for such Calendar Quarter using the methodology described in Section
6.3(f).

                            (ii)              The amount determined in the
preceding clause shall be increased or decreased once per year as necessary to
reflect any final fiscal year adjustments to Members' tax liabilities described
in Section 6.3(b) hereof.

              (b)              End-Of-Year Adjustments To Calculations Of
Member's Company-Related Current Tax Liabilities.

                            (i)              When the Company has filed both its
annual report on FERC Form No. 1 for its preceding fiscal year and its federal
and state income tax returns with respect to taxable years ending with or within
such fiscal year, the Manager shall make a final calculation, for each Member
that was not a Tax-Exempt Member, of such Member's tax liability determined
using the methodology described in Section 6.3(f) hereof for taxable periods
within the fiscal year. The amount of tax liability so determined shall be the
Member's "Final Current Tax Amount" for the fiscal year.

                            (ii)              At the next quarterly distribution
taking place after the determination provided for in the preceding clause, a
Member's Quarterly Current Tax Amount for such quarter shall be:

                                          (A)              Increased to the
extent that the Member's Final Current Tax Amount for the fiscal year exceeds
the sum of its Quarterly Current Tax Amounts for such fiscal year; or

                                          (B)              Decreased to the
extent that the sum of the Member's Quarterly Current Tax Amounts for the fiscal
year exceed its Final Current Tax Amount for the year.

              (c)              Memorandum Accounts. The Company shall maintain
for each Member which is not a Tax-Exempt Member a Memorandum Account to which
shall be credited the excess, if any, of the Member's Tax Distribution Amount
for the Company's fiscal year over its Final Current Tax Amount for the fiscal
year, and to which shall be debited the sum of: (i) the excess, if any, of the
Member's Final Current Tax Amount for the fiscal year over the Member's Tax
Distribution Amount for the fiscal year; and (ii) the amount of all prior tax
adjustment distributions determined under Section 6.2(b) above. In the event of
a Transfer of all or a portion of the Member Interest of a Member with a
positive Memorandum Account balance, the Transferee shall succeed to all or a
proportionate share of such Memorandum Account.

              (d)              Annual Limit On The Amount Of Distributions For
Income Taxes. The amounts distributed to a Member for any fiscal year under
Section 6.2(a) clause First above shall not exceed the sum of such Member's Tax
Distribution Amount for the fiscal year and its Memorandum Account balance, with
the adjustments provided for in Section 6.3(c) above.

(e) Treatment Of Net Operating Losses Of The Company. In the event that for any
period the calculation of a Quarterly Current Tax Amount or a Final Current Tax
Amount gives rise to a loss for federal income tax purposes, then such amount
shall be zero.

              (f)              Determination Of Tax Liability. For purposes of
this Section 6.3, a Member's tax liability amounts shall be determined by taking
the net amount of the Member's distributive share of all items of income, gain,
loss and deduction of the Company described in Code section 702, and multiplying
the result by the Tax Liability Factor.

              (g)              Members' Intent Regarding Application Of Section
6.3. The purpose of this Section 6.3 is to provide taxable Members with
sufficient cash distributions to meet their Company-related current federal and
state income tax obligations, while permitting the Company to retain some
earnings for capital formation. The Memorandum Account methodology set forth
herein is expressly understood to be a method for determining cash distributions
and not a method for determining amounts of deferred taxes of the Company as
they may appear on its regulatory books of account. It is intended that over
time the Company will make tax distributions to the taxable Members equal to the
amounts which they would have received if their full Tax Distribution Amount had
been distributed each year. This Section 6.3 shall be interpreted and applied to
give effect to these purposes.

SECTION 6.4              No Right to Distributions in Kind.

              No Member shall be entitled to demand property other than cash in
connection with any distributions by the Company.

SECTION 6.5              Limitations on Distributions.

              Notwithstanding any of the provisions of this Article VI, no
Member shall have the right to receive from the Company, and the Company shall
not make, a distribution to Members if, after giving effect to the distribution,
the Company would be unable to pay its debts as they become due.

SECTION 6.6              Distributions Upon Liquidation

              (a)              Upon liquidation of the Company (within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g)) in connection with a
Terminating Capital Transaction or otherwise, after payment of, or adequate
provision for, debts and obligations of the Company, any remaining assets of the
Company shall be distributed to the Members in the following order of priority:

              First, toward satisfaction of all outstanding debts and other
obligations of the Company and;

              Second, to Members for which a Memorandum Account is maintained
under Section 6.3(c) above, in accordance with and proportional to their
respective positive balances in such accounts, determined after the adjustments
provided for in Section 6.3(c) above.

              Third, the balance, if any, to the Members with positive Capital
Accounts in accordance with, and proportional to, their respective positive
Capital Account balances.

              (b)              For purposes of this Section 6.6, the Capital
Account of each Member shall be determined after taking into account all Capital
Account adjustments for the taxable year in which the liquidation occurs, as
provided for in accordance with Sections 6.1 and 6.2 above resulting from
Company operations and from all sales and dispositions of all or any part of the
Company's assets. Any distributions pursuant to this Section 6.6 shall be made
by the later of: (i) the end of the Company's taxable year in which the
liquidation occurs; or (ii) within 90 days after the date of the liquidation. To
the extent deemed advisable by the Manager, appropriate arrangements (including
the use of a liquidating trust) may be made to assure that adequate funds are
available to pay any contingent debts or obligations.

SECTION 6.7              Substantial Economic Effect.

              It is the intent of the Members that the allocations of Profit and
Loss under the Agreement have substantial economic effect within the meaning of
Code Section 704(b) as interpreted by the Regulations promulgated pursuant
thereto. Article VI and other relevant provisions of this Agreement shall be
interpreted in a manner consistent with such intent.

ARTICLE VII
RIGHTS AND OBLIGATIONS OF THE NON-MANAGING MEMBERS

SECTION 7.1              Management of the Company.

              The Non-Managing Members shall not participate in the management
or control of Company business, nor shall they transact any business for the
Company. The Non-Managing Members shall not have the power to sign for or bind
the Company, such powers being vested solely and exclusively in the Manager.

SECTION 7.2              Power of Attorney.

              Each Non-Managing Member hereby appoints the Manager its true and
lawful attorney-in-fact, who may act for each Member and in its name, place and
stead, and for its use and benefit, to sign, acknowledge, swear to, deliver,
file or record, at the appropriate public offices, any and all documents,
certificates and instruments as may be deemed necessary or desirable by the
Manager to carry out fully the provisions of this Agreement and the Act in
accordance with their terms, which power of attorney is coupled with an interest
and, unless revoked in writing with notice to all Members, shall survive the
death, dissolution or legal incapacity of the Non-Managing Member, or the
transfer by the Member of any part or all of its Member Interest.

SECTION 7.3              Limitation on Liability of Non-Managing Members.

              No Non-Managing Member shall be liable for any debts, liabilities,
contracts or obligations of the Company. A Non-Managing Member shall be liable
to the Company only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no
Non-Managing Member shall be required to make any further Capital Contributions
or other payments or lend any funds to the Company.

ARTICLE VIII
TRANSFERS OF MEMBER INTERESTS, ADMISSIONS OF
SUBSTITUTE MEMBERS, AND MEMBER DISSOCIATION

SECTION 8.1              Purchase Not for Distribution.

              (a)              Each Member hereby represents and warrants to the
Company that the acquisition of its Member Interest is made as a principal for
its account and not with a view to the resale or distribution of such Member
Interest.

              (b)              Each Member agrees that it will not sell, assign
or otherwise transfer its Member Interest or any fraction thereof, whether
voluntarily or by operation of law or at judicial sale or otherwise
(collectively, a "Transfer"), to any Person who does not make the
representations and warranties to the Company set forth in Section 8.1(a) above.

SECTION 8.2              Restrictions on Transfer of Member Interests.

              (a)              Except as permitted herein, no Member may offer
or otherwise Transfer all or any portion of its Member Interest; provided,
however, that the foregoing shall not prohibit the pledge or hypothecation of
any Member's interest for financing purposes subject to the provisions of the
Bankruptcy Code, as applicable (collectively, a "Pledge") and such Pledge shall
not be considered a "Transfer" hereunder for purposes of Article VIII unless and
until a Transfer shall have subsequently occured. Any purported Transfer or
Pledge not permitted under this Article VIII shall be considered to be null and
void ab initio and shall not be given effect.

              (b)              Prior to the consummation of any Transfer or
Pledge permitted under this Article VIII, the transferor and/or the transferee
shall deliver to the Manager such opinions, certificates and other documents as
the Manager shall reasonably request in connection with such Transfer or Pledge.

              (c)              Notwithstanding any other provision of this
Agreement, including the provisions of this Article VIII, no Member may effect a
Transfer or Pledge of its Member Interest, in whole or in part:

                            (i)              If, in the opinion of legal counsel
for the Company, such proposed Transfer or Pledge would require the registration
of the Member Interest under the Securities Act of 1933 or would otherwise
violate any applicable federal or state securities law;

                            (ii)              If, in the opinion of legal
counsel for the Company, such Transfer or Pledge would cause the Company to be
regarded as a publicly-traded partnership under Code Section 7704; or

                            (iii)              If such proposed Transfer or
Pledge would cause a termination of the partnership for tax purposes under Code
Section 708(b)(1)(B) (because of the Transfer or Pledge in any 12-month period
of 50% or more of the capital and profits of the Company); or

                            (iv)              The Manager has not received, to
its reasonable satisfaction, the information required by Section 8.2(b).

SECTION 8.3              Permitted Transfers.

              (a)              Except in the case of a Transfer to an Affiliate,
under Section 8.4 hereof, if a Member desires to sell all or a portion of its
Member Interest and receives an offer from a bona fide purchaser to buy such
Member Interest the selling Member shall first deliver to the Manager and the
other Members a written offer to sell the Member Interest to the other Members.
Such written sale offer (which shall be irrevocable) shall state the name and
address of the proposed buyer and the number and class of Member Units proposed
to be sold, the consideration therefor, and all of the other terms and
conditions of the proposed sale.

              (b)              After delivery of the notice provided for in
Section 8.3(a) above, the Manager shall designate the date by which Members'
binding written offers, described in Section 8.3(c) hereof, to buy the Member
Units being offered for sale must be delivered to the selling Member and the
Manager (the " Commitment Date"). The Commitment Date shall be no less than 45
days after the date of the selling Member's sale offer.

              (c)              Each Member desiring to purchase Member Units
being offered for sale shall deliver to the selling Member and the Manager no
later than the Commitment Date an irrevocable written offer, conditioned solely
upon receipt of any applicable regulatory approvals, to purchase a specified
number of such Member Units ("Purchase Number"). After its receipt of the
purchase offers on the Commitment Date, the Manager shall determine each
purchasing Member's allocation of the Member Units being offered for sale using
the procedures described under Section 3.3(d) above, except that only current
Members shall be included in the determination of Pro Rata Shares under this
Section 8.3(c ) and be eligible to receive any purchase allocation of Member
Units hereunder. For any sale hereunder the Manager shall designate a time and
place, and the procedures and method of payment, for the closing on such sale,
to occur insofar as practical on the last day of a month.

              (d)              In the event that a selling Member is unable to
sell pursuant to this Section 8.3 all of its Member Units being offered for
sale, then the selling Member shall have the right to elect, instead of selling
to the other Members, to close on a sale of all but not less than all of such
Member Units to the bona fide purchaser referred to in Section 8.3(a) above. The
selling Member shall provide notice of such an election to the Manager and the
purchasing Members within five business days of the Commitment Date, and shall
close the sale of its Member Units to the bona fide purchaser within six months
thereof.

              (e)              The Manager shall advise the selling Member of
any opinions, certificates, or other documents required in connection with any
Transfer under this Section 8.3.

              (f)              The Manager shall extend the deadline for the
closing on sales of Member Units under this Section 8.3 as necessary to obtain
applicable regulatory approvals to effectuate such closing.

SECTION 8.4.               Permitted Transfers to Related Persons.

              (a)              Subject to any applicable regulatory approvals,
any Member may Transfer its Member Interest, at any time, to an Affiliate, so
long as such Affiliate shall execute a counterpart of this Agreement to evidence
its assent hereto.

              (b)              A Member may Transfer its Member Interest in
connection with such Member's merger, consolidation, or sale of all or
substantially all of its assets, so long as the surviving or purchasing entity
shall execute a counterpart of this Agreement to evidence its assent hereto.

              (c)              No other Member shall have a right to acquire any
Member Interest Transferred pursuant to this Section 8.4.

SECTION 8.5              Admission of Substitute Member.

              (a)              Subject to the other provisions of this Article
VIII, an assignee of a Member Interest (which shall be understood to include any
purchaser, Transferee, donee or other recipient of any disposition of such
Member Interest; provided, however, an assignee of a Pledge shall not be
considered such an assignee unless a Transfer shall have subsequently occured)
shall be deemed admitted as a Member of the Company only with the consent of the
Manager and upon the satisfactory completion of the following:

                            (i)              The assignee shall have accepted
and agreed to be bound by the terms and provisions of this Agreement by
executing a counterpart or an amendment thereof, including a revised Schedule A,
and shall have provided such other satisfactory documents or instruments as the
Manager may reasonably require.

                            (ii)              The assignee shall agree to be
responsible for any obligations of the assignor to the Company.

                            (iii)              The assignee shall have delivered
a letter containing the representation set forth in Section 8.1(a) above and the
agreement set forth in Section 8.1(b) above.

                            (iv)              If the assignee is an entity, the
assignee shall have provided the Manager with evidence satisfactory to counsel
for the Company of the assignee's authority to become a Member under the terms
and provisions of this Agreement.

                            (v)             The assignee shall have paid all
legal fees and other expenses of the Company and the Manager, including, without
limitation, filing and publication costs, in connection with its substitution as
a Member.

                            (vi)              All necessary and satisfactory
regulatory approvals have been obtained. A regulatory approval shall not be
deemed satisfactory if it imposes conditions upon the Company, the Manager
and/or any Member(s) which are unacceptable in the reasonable and good faith
opinion of the Company, the Manager and/or any so-affected Member(s).

              (b)              For the purpose of allocating Profit and Loss and
distributing cash received by the Company, a Substitute Member shall be treated
as having become, and appearing in the records of the Company as, a Member at
the later of the date specified in the transfer documents or the date on which
the Manager has received all necessary instruments of transfer and substitution.

              (c)              The Manager shall cooperate with the Person
seeking to become a Substitute Member by preparing the documentation required by
this Section and making all official filings and publications. The Company and
the Manager shall take all such action as promptly as practicable after the
satisfaction of the conditions in this Article VIII to the admission of such
Person as a Member of the Company.

SECTION 8.6              Rights of Assignees of Member Interests.

              (a)              Subject to the provisions of Sections 8.4 and 8.5
above, the Company shall not be obligated for any purposes whatsoever to
recognize the assignment by any Member of its Member Interest until the Company
has received notice thereof. Upon effective notice to the Company of any
assignment, the assignee shall succeed to the assignors' Capital Account and tax
status and be entitled to its distributional interest as provided for in 11
V.S.A. Section 3072.

              (b)              Any Person who is the assignee of all or any
portion of a Member Interest, but does not become a Substitute Member and
desires to make a further assignment of such Member Interest, shall be subject
to all of the provisions of this Article VIII to the same extent and in the same
manner as any Member desiring to make an assignment of its Member Interest.

SECTION 8.7              Effect of Bankruptcy or Termination of a Non-Managing
Member.

              The occurrence of an Event of Bankruptcy as to a Non-Managing
Member or the dissolution or termination of a Non-Managing Member shall not
cause the termination or dissolution of the Company, and the business of the
Company shall continue. Subject to the provisions of the Bankruptcy Code, as
applicable, the trustee or receiver of a bankrupt Non-Managing Member, or its
representative, shall have the rights of such Member for the purpose of settling
or managing its property and such power as the bankrupt, dissolved or terminated
Member possessed to assign all or any part of its Member Interest and to join
with the assignee in satisfying conditions precedent to the admission of the
assignee as a Substitute Member.

SECTION 8.8              Month-End Convention.

              For purposes of this Agreement, all transfers of Member Interests
shall be deemed to take place at the end of the month in which the transfer
actually occurs.

SECTION 8.9              Events Causing Member's Dissociation.

              (a)              A Member may be dissociated from the Company only
upon the occurrence of any of the following events, and shall be dissociated
upon the first to occur:

                            (i)              The Manager's having received
notice of the Member's express will to withdraw, either upon the date of the
notice or on a later date specified by the Member;

                            (ii)              The Member's expulsion by
unanimous vote of the other Members if:

                                          (A)              it is unlawful to
carry on the Company's business with the Member;

                                          (B)              there has been a
transfer of substantially all of the Member's distributional interest other than
a Pledge for security purposes, or a court order charging the Member's
distributional interest, which has not been foreclosed;

                                          (C)              a corporate Member
fails to obtain a revocation of its certificate of dissolution or a
reinstatement of its charter or its right to conduct business within 90 days
after the Company notifies such Member that it will be expelled because it has
filed a certificate of dissolution or the equivalent, its charter has been
revoked, or its right to conduct business has been suspended in the state of
Vermont or by the jurisdiction of its incorporation; or

                                          (D)              a partnership or a
limited liability company that is a Member has been dissolved and its business
is being wound up; or

                            (iii)              On application by the Company or
another Member, the Member's expulsion by judicial determination because the
Member:

                                          (A)              engaged in wrongful
conduct that adversely and materially affected the Company's business; or

                                          (B)              willfully or
persistently committed a material breach of either this Agreement, a duty owed
to the Company, or a duty owed to the other Members under the Act;

              (b)              A Member's dissociation does not entitle the
Member to any distribution to which the Member is not otherwise entitled under
this Agreement.

ARTICLE IX
AMENDMENTS; MERGER; CERTAIN COVENANTS

SECTION 9.1              Amendments.

              (a)              This Agreement may be amended in writing by the
Manager with the consent of a Majority in Interest of the Members.

              (b)              In the event that VELCO ceases to be Manager of
the Company and the Members designate a substitute Manager in accordance with
Section 4.6 above, the Members agree to negotiate in good faith regarding, and
to adopt, amendments to this Agreement that, to the extent practical, will
preserve the protections accruing to Members by virtue of VELCO's status as
Manager.

SECTION 9.2              Merger.

              Except upon agreement of a Majority in Interest of the Members
(excluding the Manager), and subject to any applicable regulatory approvals, the
Manager may not (i) merge or consolidate the Company with or into any other
Entity; or (ii) sell all or substantially all of the assets of the Company.

SECTION 9.3              Members Owning a Majority in Interest.

              Each of the Members hereby covenants and agrees with all of the
other Members that, in the event that in the future it were to acquire, directly
or indirectly, Member Units giving such Member a Majority in Interest, the
Member shall use its Majority in Interest to cause the Company to be managed and
operated in an impartial manner and to ensure that no Member shall have or be
given any preferential treatment over any other Member by the Company.

ARTICLE X
MISCELLANEOUS

SECTION 10.1              Notices, Deadlines.

              Subject to the final sentence of this Section 10.1, all notices,
consents, requests, demands, offers, reports or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered properly given or made when personally delivered to the Person
entitled thereto, when sent by certified or registered United States mail in a
sealed envelope, with postage prepaid, or when sent by overnight courier,
addressed, if to the Company, at its address set forth in Section 2.1 above or
at any other address designated by the Manager as the Company's designated
office pursuant to Section 2.1 above, and if to a Member, to the address set
forth opposite such Member's name on Schedule A. Any Member may change its
address by giving notice to the Manager, and the Company may change its address
by giving notice to each of its Members. In the event that under this Agreement
a notice is due or an event is scheduled to take place on a day which is other
than a business day, then such due date shall be rescheduled until the next
business day.

SECTION 10.2              Entire Agreement.

              This Agreement embodies the entire understanding and agreement
among the Members concerning the Company, and supersedes any and all prior
negotiations, understandings or agreements with respect thereto.

SECTION 10.3              Interpretation and Construction.

              The headings and captions in this Agreement are inserted for
convenience and identification only and are in no way intended to define, limit
or expand the scope and intent of this Agreement or any provision hereof. The
references to Sections and Articles in this Agreement are to the Sections and
Articles of this Agreement, except where otherwise indicated. Where the context
so requires, the masculine shall include the feminine and the neuter, and
singular shall include the plural.

SECTION 10.4              Counterparts.

              This Agreement may be executed in multiple counterpart copies,
each of which shall be considered an original and all of which shall constitute
one and the same instrument.

SECTION 10.5              Binding on Successors.

              This Agreement and all of the terms and provisions hereof shall be
binding upon, and inure to the benefit of, the Members and their respective
successors and assigns.

SECTION 10.6              Severability.

              If any provision of this Agreement or the application thereof to
any Person or circumstance shall, to any extent, be held invalid or
unenforceable in any jurisdiction, the validity and enforceability of the
remainder of this Agreement or the application of such provision to any other
Persons or circumstances shall not be affected thereby, and each provision of
this Agreement shall be valid and enforceable to the extent permitted by law in
every jurisdiction.

SECTION 10.7              Disputes; Arbitration.

              (a)              In the event of any dispute, claim, question, or
disagreement arising from or relating to this Agreement, or the breach thereof,
the parties hereto shall use their best efforts to settle the dispute, claim,
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to the parties.

              (b)              If any dispute, claim, question, or disagreement
arising from or relating to this Agreement, or the breach thereof, cannot be
settled through negotiation, before resorting to arbitration, the parties agree
to endeavor first to settle the dispute (i) by mediation administered by the
American Arbitration Association under its Commercial Mediation Procedures or
(ii) by a mediator acceptable, in their sole discretion, to the disputing
parties.

              (c)              Any dispute, claim, question, or disagreement
arising from or relating to this Agreement, or the breach thereof, that has not
been, or in the reasonable opinion of any disputing party cannot or is unlikely
to be, resolved through negotiation and mediation shall be settled by
arbitration. The arbitration shall be administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules. Except when the
parties agree to proceed under subsection (1)(B) of this Section 10.7(c), the
place of arbitration shall be Rutland, Vermont, or such other place as the
Manager has determined is the principal office and place of business of the
Company under Section 2.1 above.

                            (1)              If all parties to the dispute
agree:

                                          (A)              A mediator involved
in the parties' mediation may be asked to serve as the arbitrator; or

                                          (B)              The Public Service
Board of the State of Vermont may be asked to serve as the arbirator pursuant to
30 V.S.A. Section 214.

                            (2)             Each party shall bear its own costs
and expenses and an equal share of the arbitrator and administrative fees of
arbitration.

                            (3)              Judgment on the arbitration award
may be entered in any court having jurisdiction thereof.

                            (4)              Except as may be required by law,
neither a party nor an arbitrator may disclose to any non-Member the existence,
content, or results of any arbitration hereunder without the prior written
consent of both parties.

              (d)              ACKNOWLEDGMENT OF ARBITRATION. By their execution
of this Agreement, each party hereto hereby acknowledges the following:

I understand that this Agreement contains an agreement to arbitrate. After
signing this document, I understand that I will not be able to bring a lawsuit
concerning any dispute that may arise which is covered by the arbitration
agreement, unless it involves a question of constitutional or civil rights.
Instead, I agree to submit any such dispute to an impartial arbitrator.

SECTION 10.8              Economic Benefit.

              (a)              This Agreement evidences the intent of the
Members with respect to the matters covered hereby, and reflects the agreed
allocation of benefits and burdens among the Members. If, as a consequence of
regulatory reviews or approvals, certain changes are required, the Members agree
to negotiate in good faith so as to restore, as much as practically feasible,
the original allocation of benefits and burdens among the Members.

              (b)              Each Member agrees that the agreements set forth
herein and in the other documents pertaining to the formation of the Company and
the Company's relationship to the Manager reflect extensive negotiations and
compromises among the Members. To that end, each Member agrees that any filings
or communications by it with any regulatory authority will not contradict the
assertions set forth herein, and in the Management Services Agreement and
Contribution, Transfer and Assumption Agreement, and further, that any filings
or communications by it with any regulatory authority will support, to the
extent applicable, the positions set forth herein and in such other documents,
excluding issues concerning the Company's tariff and rates. Each Member agrees
to use commercially reasonable efforts to assist the Company in obtaining any
necessary regulatory approvals contemplated herein; provided however, that each
Member shall retain its right to take independent legal or regulatory positions
regarding any other aspect of the Company, including its tariff and rates.

SECTION 10.9              Further Assurances.

              Each Member agrees that it shall hereafter execute and deliver
such further instruments, provide all information, and take or forbear such
further acts and things as may be reasonably required and useful to carry out
the intent and purpose of this Agreement and as are not inconsistent with the
provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VERMONT ELECTRIC POWER COMPANY, INC.

 

By:

Name:

Title:

     /s/ John J. Donleavy   

     John J. Donleavy        

     President and CEO     

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

BARTON VILLAGE

 

By:

Name:

Title:

     /s/ Denis Poirier  4/11/06   



Denis Poirier

Village Supervisor - Barton

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION

 

By:

Name:

Title:

     /s/ Robert H. Young     



Robert H. Young

President and CEO

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

CITY OF BURLINGTON ELECTRIC DEPARTMENT

 

By:

Name:

Title:

     /s/ Barbara L. Grimes     



Barbara L. Grimes

General Manager

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF ENOSBURG FALLS WATER & LIGHT

 

By:

Name:

Title:

     /s/ Raymond Larose   4/11/06     



Raymond Larose

Chair

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

GREEN MOUNTAIN POWER CORPORATION

 

By:

Name:

Title:

     /s/ Donald J. Rendall     

     Donald J. Rendall, Jr.    



     VO, General Counsel and Corporate Secretary

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

HARDWICK ELECTRIC

 

By:

Name:

Title:

     /s/ Eric Werner     



Eric Werner

GM

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF HYDE PARK

 

By:

Name:

Title:

     /s/ David DiDomenico   /s/ Daniel Regan     



David DiDomenico    Daniel Regan

Co-Chair                     Co-Chair, BOT
Village of Hyde Park  VOHP

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF JACKSONVILLE ELECTRIC COMPANY

 

By:

Name:

Title:

     /s/ Joseph Winter     



Joseph Winter

President Village of Jacksonville 3/27/06

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF JOHNSON ELECTRIC LIGHT DEPARTMENT

 

By:

Name:

Title:

     /s/ George Pearlman     



George Pearlman

Vice Chair

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF LUDLOW ELECTRIC LIGHT DEPARTMENT

 

By:

Name:

Title:

     /s/ Village of Ludlow Electric Light Department     



John J. Collins, Jr.

Treasurer/Controller

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF LYNDONVILLE ELECTRIC DEPARTMENT

 

By:

Name:

Title:

     /s/ Kenneth C. Mason     



Kenneth C. Mason

Manager, LED (Lyndonville Electric Department)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE MORRISVILLE WATER & LIGHT DEPARTMENT

 

By:

Name:

Title:

     /s/ Craig T. Myotte   4/4/06     



Craig T. Myotte

Interim Manager

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF NORTHFIELD ELECTRIC DEPARTMENT

 

By:

Name:

Title:

     /s/ Nanci Allard   3/29/06     



Nanci Allard

Manager

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF ORLEANS ELECTRIC DEPARTMENT

 

By:

Name:

Title:

     /s/ John Morley III     



John Morley III

Village Manager

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VILLAGE OF READSBORO ELECTRIC LIGHT DEPARTMENT

 

By:

Name:

Title:

     /s/ Annette Caruio     



Annette Caruio

Authorized Agent

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ROCHESTER ELECTRIC LIGHT & POWER CO.

 

By:

Name:

Title:

     /s/ Thomas Pierce     



Thomas Pierce

President
5/8/06

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

STOWE ELECTRIC DEPARTMENT

 

By:

Name:

Title:

     /s/ Peter M. Haslam Sr. for Stowe Electric     


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

SWANTON VILLAGE

 

By:

Name:

Title:

     /s/ George H. Lague     



George H. Lague

Village Manager (Swanton) 3/23/06

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

VERMONT ELECTRIC COOPERATIVE, INC.

 

By:

Name:

Title:

     /s/ David C. Hallquist   3/30/06  



David C. Hallquist

CEO
VT Electric Coop.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

WASHINGTON ELECTRIC COOPERATIVE, INC.

 

By:

Name:

Title:

     /s/ Avram Patt   4/27/06  



Avram Patt

General Manager
Washington Electric Coop.

OPERATING AGREEMENT OF VERMONT TRANSCO LLC
SCHEDULE A

Members
(Name & Address)

Capital
Contribution

($)

Membership Units
(Number By Class)

Percentage
Interest
(%)

Class A

Class B

 

OPERATING AGREEMENT OF VERMONT TRANSCO LLC
SCHEDULE B



Required Regulatory Approvals:

1.           That the Federal Energy Regulatory Commission:

 a. Approve the transfer of certain identified assets from Vermont Electric
    Power Company, Inc. to Vermont Transco LLC.
 b. Approve the proposed additions and/or modifications to ISO New England,
    Inc.'s FERC Electric tariff No. 3, including the local service schedules for
    Vermont Electric Power Company, Inc., Vermont Transco LLC, Central Vermont
    Public Service Corporation, Green Mountain Power Corporation, and Vermont
    Electric Cooperative, Inc., which accommodate the transfer of facilities to
    Vermont Transco LLC.
 c. Approve the transfer of rate schedules and service agreements from Vermont
    Electric Power Company, Inc. to Vermont Transco LLC, as identified in a
    Notice of Succession, and approve the associated modifications to those rate
    schedules and service agreements.
 d. Approve the cancellation of rate schedules and a service agreement as
    identified in a Notice of Cancellation.
 e. Approve treating the costs of the transaction as a regulatory asset that
    will be amortized and recovered over fifteen years.
 f. Approve Central Vermont Public Service Corporation's and Green Mountain
    Power Corporation's acquisition of VTransco membership units.

2.            That the Vermont Public Service Board:

 a. Certify in accordance with 30 V.S.A. Section 102 that the formation of
    Vermont Transco LLC to conduct a business for the transmission of
    electricity will promote the general good of the State of Vermont.
 b. Approve in accordance with 30 V.S.A. Section 107 the acquisition by Vermont
    Electric Power Company, Inc. of a "controlling interest" in Vermont Transco
    LLC.
 c. Approve in accordance with 30 V.S.A. Section 107 the acquisition by Central
    Vermont Public Service Corporation of a "controlling interest" in Vermont
    Transco LLC.
 d. Approve in accordance with 30 V.S.A. Section 107 the acquisition by Green
    Mountain Power Corporation of a "controlling interest" in Vermont Transco
    LLC.
 e. Find in accordance with 30 V.S.A. Section 108 that the proposed issuance of
    bonds and limited liability company Units by Vermont Transco LLC, and the
    related mortgaging and pledging of its asses will be consistent with the
    general good of the State of Vermont.
 f. To the extent the proposed contribution and transfer by Vermont Electric
    Power Company, Inc. to Vermont Transco LLC of assets owned by Vermont
    Electric Power Company, Inc. is deemed to be a sale within the meaning of 30
    V.S.A. Section 109, find that such contribution and transfer will promote
    the general good of the State of Vermont.

3.            That the New Hampshire Public Utilities Commission:

 a. Find the transfer by VELCO of its NH Facilities to the LLC to be in the
    public good and authorize such transfer pursuant to RSA 374:30, conditional
    upon the approval by the Vermont PSB of the formation of the LLC and the
    transfer by VELCO of substantially all of its assets to the LLC, with all
    such approving orders of the Vermont PSB to be filed with the Commission.
 b. Authorize the LLC to rely upon all Prior Authorizations of the Commission
    related to the NH Facilities, in connection with the ownership and operation
    of the NH Facilities by the LLC.